 

Case 2:19-mj-01107-NPM Document1 Filed 08/29/19 Page 1 of 2 PagelD 1 ©

t ‘,
, FILED
IN THE UNITED STATES DISTRICT COURT — pa ict
FOR THE NORTHERN DISTRICT OF MISSISSIPPI &
apuly
UNITED STATES OF AMERICA
v. CRIMINAL NO, 1:19-cr-_|03 _
18 USC § 875
CHASE A. DAVIS
INDICTMENT
The Grand Jury charges that:
COUNT ONE

On or about May 22, 2019, in the Northern District of Mississippi and elsewhere,
CHASE A. DAVIS, defendant, did knowingly and willfully transmit in interstate commerce
from Pompano Beach, Florida, to Tupelo, Mississippi, by a Facebook posting, to the
American Family Association, a communication which contained a threat to injure.
employees of the American Family Association, that is, CHASE A. DAVIS did threaten: "I
am coming to Tupelo unexpected with a group of people and we are going to kill every single
person who runs your group" and “I have put together a group to have you pieces of shit -
obliterated, yes, I literally mean killing all of you,” all in violation of Section 875(c) of Title
18 of the United States Code.

A TRUE BILL

FA UWA /s/signature redacted
FOREPERSON | : .

STATES ATTORNEY
woe
4

 

Case 2:19-mj-01107-NPM Document1 Filed 08/29/19 Page 2 of 2 PagelD 2
'

ye ge OLE

-- 94 One
j 2 ah IN THE UNITED STATES DISTRICT COURT
"M2. FOR THE NORTHERN DISTRICT OF MISSISSIPPI

UNITED STATES OF AMERICA
V. CRIMINAL NO. 1:19-CR-_|O23 _
18 USC § 875
CHASE A. DAVIS
PENALTIES
COUNT ONE
18 USC § 1343

NM 5 years incarceration - 18 U.S.C. § 875(c)

NM $250,000 fine — 18 U.S.C. § 3571

NM 3 years supervised release — 18 U.S.C. § 3583
Mandatory $100 special assessment — 18 U.S.C. § 3013
